Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 1 of 12 PageID #: 285

                                                                                               Attachment A


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



DARRELL WILLIAMS
 Yourfullnanie                   Plaintiff            STATE CIVIL RIGHTS COMPLAINT
                                                      PURSUANT TO 42 U.S.C. § 1983


 V.                                                   Civil Action No.:        5~ :j~p y  ~-

                                                      (To be assigned by the Clerk of Court)
WARDEN COAKELY, A.W KEYS,
COUNSELOR F. VANKIRK, UNIT
MANAGER M. BRIDGES, SIS SUE DOE,                                              FiLED
CAPT. JOHN DOE, CASE MANAGER
JOHN DOE, C.O JOHN DOE, C.O                                                 AUG 28 2020
JOHN DOE, C.O JOHN DOE, THE UNITED
STATES OF AMERICA     Defendants                                    U.S. DISTRICT COURT~WVND
 Enter above the full name of defendant(s) in this action              WHEEL$NG~ WV 26003




 I.         JURISDICTION

 This is a civil action brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction
 over this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.


 II.        PARTIES

 In Item A below, place your full name, inmate number, place ofdetention, and complete
 mailing address in the space provided

            A.       YourName:          DARRELL WILLIAMS
                     Inmate No.: 26008-044
                     Address:         P.O Box 4000, Springfield, MO 65801


In Item B below, place the full name of each defendant~, his or her official position,
place of employment~ and address in the space provided

            B.       NameofDefendant:~rden J. Coakely
       United States District Court                         Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 2 of 12 PageID #: 286


                                                                                          Attachment A



          B.       Name of Defendant:         ~


                   Position:
                   Place of Employment: u ~ p
                   Address: g~i ~                  .               ,n ~ ~



                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          ~ No

                   If your answer is “YES,” briefly explain: _________________________




         B.1      Name of Defendant:
                  Position:
                  Place of Employment:      ~,,ç       p   :4i~.
                  Address:         I~~2    ~                  ~ ~ a, / ~



                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes              No

                   If your answer is “YES,” briefly explain: ________________________




         B.2      Name of Defendant:       f~ V~ ~t
                  Position:
                  Place of Employment:       ~, ~ ~
                  Address:                                   ~

                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          i~ No




 United States District Court                                       Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 3 of 12 PageID #: 287

                                                                                        Attachment A


                   If your answer is “YES,” briefly explain:




          B.1      Name of Defendant:    Bt/~p.s
                   Position:          ~ j~çp ~

                   Place of Employment:
                   Address: ftc; Ro~ ~  Pr~f~ i~’iigJi~~ ~‘rf                     ~




                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          U~ No

                   If your answer is “YES,” briefly explain: _______________________




         B.~ Name of Defendant:          —


             Position:          ___________   C1~~   &~i

             Place of Employment:
             Address:                                          sJLC~7~A   W~t~LS. ~ if




                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          9 No
                  If your answer is “YES,” briefly explain:      ~




 United States District Court                                     Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 4 of 12 PageID #: 288

                                                                                      Attachment A



          B4       Name of Defendant:   3~o~
                   Position:          ~ Pi-,
                   Place of Employment: ~z
                   Address: P&           /                              ~,




                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes              No

                   If your answer is “YES,” briefly explain:     ,.f   /,~




          B:1      Name of Defendant:
                   Position:
                   Place of Employment:          ~
                   Address:      p~                   ~                  1~7Tht   ~i ~‘   ~2~~2~i-




                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes           ~ No

                   If your answer is “YES,” briefly explain:




          B~       Name of Defendant:   ~
                   Position:
                   Place of Employment: ~ p ~
                   Address:              ~ ~

                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          ~ No



  United States District Court                                   Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 5 of 12 PageID #: 289

                                                                                      Attachment A


                   If your answer is “YES,” briefly explain:    ,~ij4




          B.~      Name of Defendant:   _____________________________________


                   Position:           (.
                   Place of Employment: ,~,     ~
                   Address:   ~O    ~                     ~       ~ :4~J ~A



                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          ~ No

                   If your answer is “YES,” briefly explain:




          B.*~ Name of Defendant:
               Position:
               Place of Employment:                 p ,~2
               Address:                              ~~                 ~~       &p    ~


                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          ~ No

                   If your answer is “YES,” briefly explain:    ~




  United States District Court                                  Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 6 of 12 PageID #: 290

                                                                                       Attachment A



          B4~ Name of Defendant:           ~


              Position:                       !JI i~
              Place of Employment:        __________________________________________
                                              G//f~


              Address:                         Li! /≥~_




                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  D Yes          D No


                   If your answer is “YES,” briefly explain:     ~.,j ~




 III.     PLACE OF PRESENT CONFINEMENT

 Name of Prison/Institution:

         A.        Is this where the events concerning your complaint took place?
                           DYes        )~No

                   If you answered “NO,” where did the events occur?


         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       ~Yes         D No


          C.      Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner grievance procedure?
                        ,~Yes          D No


         D.       If your answer is “NO,” explain why not:          ~~JIF~


         E.       If your answer is “YES,” identify the administrative grievance procedure
                  number(s) in which the claims raised in this complaint were addressed

 United States District Court                                      Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 7 of 12 PageID #: 291

                                                                                                    Attachment A

                   and state the result at level one, level two, and level three.                   ATTACH

                   GRIEVANCES AND RESPONSES:




                   LEVEL 1                  ~                               ;,~ j~i~rC i        I

                   LEVEL 2                                                 ~ i~tJii~r ~2

                   LEVEL 3                            p~~j                   ~ Evnii?t        H?



 IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

          A.       Have you filed other lawsuits in state or federal court dealing with the same
                   facts involved in this action?           D Yes        p—No

          B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                   is more than one lawsuit, describe additional lawsuits using the same format
                   on a separate piece of paper which you should attach and label: “IV
                   PREVIOUS LAWSUITS”

                   1.       Parties to this previous lawsuit:

                            Plaintiff(s):______________________________________________________
                            Defendant(s):                     .-




                   2.       Court: ___________________________________________________
                                (Iffederal courl name the district;   ~f state court   name the county)

                   3.       Case Number:_________________________________________

                   4.       Basic Claim Made/Issues Raised: ____________________________




                   5.      Name of Judge(s) to whom case was assigned:
                                                             ~eI/Fr



                   6.       Disposition:        ____________________________________________

                            (For example, was the case dismissed? Appealed? Pending?)

                   7.      Approximate date of filing lawsuit:________________________

 United Slates District Court                                                   Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 8 of 12 PageID #: 292

                                                                                    Attachment A



                   8.       Approximate date of disposition. Attach Copies:        ,~


          C.       Did you seek informal or formal relief from the appropriate administrative
                   officials regarding the acts complained of in Part B?
                           D Yes      ~ No

          D.       If your answer is “YES,” briefly describe how relief was sought and the
                   result. If your answer is “NO,” explain why administrative relief was not
                   sought.




          E.       Did you exhaust available administrative remedies?
                         DYes         ç~No

         F.        If your answer is “YES,”, briefly explain the steps taken and attach proof of
                   exhaustion. If your answer is “NO,” briefly explain why administrative
                   remedies were not exhausted.




         G.       If you are requesting to proceed in this action informa pauperis under 28
                  U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                  United States while you were incarcerated or detained in any facility that
                  was dismissed as frivolous, malicious, or for failure to state a claim upon
                  which relief may be granted. Describe each civil action or appeal. If there
                  is more than one civil action or appeal, describe the additional civil actions
                  or appeals using the same format on a separate sheet of paper which you
                  should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                  APPEALS”

                   1.      Parties to previous lawsuit:




 United States District Court                                     Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 9 of 12 PageID #: 293

                                                                                           Attachment A

                            Plaintiff(s):        tv/A

                            Defendant(s):   ____________________________________________




                   2.       Name and location of court and case number:




                   3.       Grounds for dismissal: D frivolous D malicious
                            D failure to state a claim upon which relief may be granted


                   4.       Approximate date of filing lawsuit:         N   7i1

                   5.       Approximate date of disposition: __________________________


 V.       STATEMENT OF CLAIM

 State here, as BRIEFLY as possible, the facts of your case. Describe what each
 defendant did to violate your constitutional rights. You must include allegations of
 specific wrongful conduct as to EACH and EVERY defendant in the complaint.
 Include also the names of other persons involved~ dates, and places. Do not give any
 legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
 claims, you must number and set forth each claim in a separate paragraph.
 UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
 ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
 NEA TL YPRJNTED PA GESMA YBEA TTA CHED TO THIS COMPLAINJ (LR PL
 3.4.4)

 CLAIM 1:               ~d                                  ~J i~-r~’       i~i1~.’i~aniaI        I~~1)




         Supporting Facts: thi                      .~            ~               r~   r    i-~   ~.‘   ST 14,12.




 United States District Court                                      Northern District of West Virginia~2O13
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 10 of 12 PageID #: 294


                                                                             Attachment A


          ~ mj          ~J JJrM~ ivt-faF~L           i~ UJP I-142~ £ ~

          ~ ~j~y~-~< ~ 4-h~4~’ r Pv~J               fPr?J ih4~    nei-H
          ~ b~r~-’.~~- I h~?Iprc1/I~~?Fii ~ ~4)i~it-~J P7 Q1IiJ-~d~ 1-
             ~ ~ ~j                    CI) ,n~f /j~~1 ~sJ~./~r ~

  CLAIM 2:                       ~                                   (Cc4~Tri1~~1iL1’




           Supporting Facts:                 #(/i




  CLAIM 3:       _____________                 ____________________________




           Supporting Facts: _______________________________________________




  CLAIM 4:       _____________                ______________________________




          Supporting Facts:          ,v) ~




  United States District Court                             Northern District of West Virginia-2013
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 11 of 12 PageID #: 295

                                                                                                  Attachment A




  CLAIM 5:




              Supporting Facts: _______________________________________________




  VI.      INJURY

        Describe BRIEFLY and SPECIFICALLY how you have been injured and the
  exact nature of your damages.
                 ~ Cyt~JI        S~rl~~   I~j~Jf~        I                   ~v~4
   1’    1~      ~jicir~, ~A         ~     I-~~ ~ I            i.s Fr~1             ~




  VII.    RELIEF

          State BRIEFLY and EXACTLY what you want the Court to do for you. Make
          no legal arguments. Cite no cases or statutes.
   i) ~J~+cr-/~
   2) ~
   1) ~ii~I~ z l~i4~,ri.~          .j)    ~       ~itJ       (<~   F
                             ~                                         14,    fl.1~1 ~ ~                    ~




  United States District Court                                                  Northern District of West Virginia-2013

                                              —    ii-’
Case 5:20-cv-00019-JPB-JPM Document 37 Filed 08/28/20 Page 12 of 12 PageID #: 296


                                                                                   Attachment A

                         DECLARATION UNDER PENALTY OF PERJURY

         The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
  above action, that he/she has read the above complaint and that the information contained
  in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


  Executed at               p~ ~                on     o   -U~    ~
                             (Location)                (Date)



                                                 Your Signature




  United States District Court                                   Northern District of West Virginia-2013

                                          -ía
